 In the Matter ofPHII.AD1:IPHLA GEAR WORKS, INC.andINTERNATIONAL.ASSOCIATION OF MACHINISTS, DISTRICTLODGE #16Case No. f-G-1 59.-Decide T June 26,19,1Mr. Herman Lazarus.for the Board.Mr. Francis 1V. Sullivan,of Philadelphia, Pa., for the respondent.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASET?pon a charge duly filed on October 18, 1944, by International As-sociation of Machinists, District Lodge #1, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fourth Region (Philadelphia, Penusyl-vania), issued its complaint dated March 10, 1945, against Philadel-phia Gear Works, Inc., herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3), and(4) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the respondentand the Union.With respect to the unfair labor practices. the complaint allegedin substance: (1) that the respondent discharged Harry Grant Wil-kinson on October 16, 1944, and has since refused to reinstate him, be-cause he gave testimony under the Act and because of his membershipin and activities on behalf of the Union; and (2) that by the fore-going, and by disparaging and criticizing the Union and the Congressof Industrial Organizations, by threatening its employees with eco-nomic reprisals in the event that either of the foregoing labor organ-izations became their bargaining agent, by accusing the employees ofcausing a loss of production by their concerted activities, by urging theemployees to remain members of Gear Workers Independent Union,herein called the Independent, and by questioning them concerning69 N. L. R. B., No. 3.11 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir union affiliation, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section7 of the Act.On March 12, 1945, the respondent filed its answer inwhich it admitted that it had discharged Wilkinson, but denied thathis discharge was discriminatory or that it had engaged in anyunfair labor practice.Pursuant to notice, a hearing was held at Philadelphia, Pennsyl-vania, on April 19 through April 21, 1945, before Henry J. Kent, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard and the respondent were represented by counsel and partici-pated in the hearing: Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues was afforded all parties.At the close of the Board's case in chief, and again at the close ofthe entire hearing, the respondent moved to dismiss the complaintin its entirety.The Trial Examiner denied the first motion withoutprejudice to later renewal and, after reserving decision on the secondmotion, denied it in his Intermediate Report.He granted, withoutobjection, a motion by counsel for the Board to conform the pleadingsto the proof with respect to names, dates, and other minor recitals.During the course of the hearing, the Trial Examiner ruled on othermotions and on objections to the admission of evidence.The Boardhas 'reviewed the rulings of the Trial Examiner and finds that he com-mitted no prejudicial error.For reasons hereinafter indicated, wehereby reverse the Trial Examiner's denial of the respondent's motionto dismiss the complaint.His remaining rulings are hereby affirmed.On June 81 1945, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the parties, finding that the re-spondent had discriminatorily discharged Harry Grant Wilkinsonand otherwise interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by the Act, and recommendingthat it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Thereafter, the re-spondent filed exceptions to the Intermediate Report and supportingbriefs.The Union has not filed any exceptions.Pursuant to notice, the Board, on January 15, 1946, heard oral argu-ment at Washington, D. C.The respondent and the Union appearedand participated in the argument.The Board has considered theIntermediate Report, the respondent's exceptions and briefs, the con-tentions advanced at the oral argument before the Board, and theentire record, and finds that the exceptions, insofar as they are con-sistent with the findings, conclusions, and order hereinafter set forth,have merit. PHILADELPHIA GEAR WORKS, INC.13Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE RESPONDENTPhiladelphia Gear Works, Inc., a Pennsylvania corporation, hasitsmain office and place of business in Philadelphia, Pennsylvania,where it is engaged in the manufacture, sale, and delivery of gears,speed reducers, and other transmission machinery.During the year1944, the respondent used raw materials valued at approximately$1,500,000, of which approximately 40 percent was transported to itsplant in Philadelphia from points outside the Commonwealth ofPennsylvania.During the same period, the respondent sold productsvalued in excess of $3,000,000, of which approximately 62 percent wasshipped from its Philadelphia plant to points outside the Common-wealth of Pennsylvania.The respondent admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.It.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge #1, is alabor organization admitting to membership employees of the re-spondent.Ill.TIIE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsPrior to 1940, there came into existence among the respondent'semployees, the Gear Workers Independent Union, an unaffiliatedlabor organization.The last of its several yearly contracts with therespondent, executed on August 27, 1943, by its terms was to remainin effect until September 30, 1945, and annually thereafter.The con-tract was signed by Harry Grant Wilkinson as president, on behalfof the Independent and provided, in part, as follows :It is mutually agreed that this agreement cannot be assigned byeither party and that it shall become null and void if either partyis succeeded by any other organization.During February and March 1944, the Union herein and the UnitedElectrical and Machine Workers of America, affiliated with the Con-gress of Industrial Organizations, instituted separate campaigns formembership among the respondent's employees.At a membershipmeeting of the Independent on May 8, 1944, after a union representa-tive and a C. I. O. organizer had addressed the meeting by invitation,a resolution was passed to investigate the advisability of disbanding 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Independent and affiliating with a national labor organization.On June 8, 1944, the Executive Committee of the Independent recom-mended dissolution, and, at the next membership meeting on July 15.1944, it was resolved to call a special membership meeting to voteon the proposed dissolution.On the following day, the respondent's president, Russell Ball,requested a meeting with the Independent shop committee, consistingof employees Wilkinson, James Orain, Joseph Ekies and WilliamFeather.Present at the conference, in addition to President Ball,were Vice-President and Plant Manager Robert Coulter and Super-intendent Malcolm Riddle.Ball creditably testified that he knew ofthe action taken by the Independent on the previous evening, that thedistribution of A. F. L. and C. I. O. circulars was causing unrest inthe plant, and that he called the meeting in order to discuss the situa-tion generally with the president of the Independent and the shopcommittee in an attempt to improve conditions in the shop.According to the creditable testimony of Wilkinson and Feather,uncontradicted and substantially corroborated by the three manage-ment representatives present, Ball opened the meeting by telling thecommittee that the plant had been awarded another star for its Armyand Navy "E" flag because of high production during the preceding6 months; that some of theNavyinspectors in the plant had recentlycomplained to him about lax discipline and the increase in absenteeismwhich they claimed were slowing production, and that he wished toknow what caused this increased absenteeism as lie did not want theNavy to take over the business; he then told the committee that wageincreases of 15 to 25 percent, as promised in A. F. L. and C. I. O. leaf-lets which Ball showed the committee, could not be given because ofNationalWar Labor Board wage ceilings and because wages thenpaid by the respondent compared favorably with prevailing rates inthe area as established by the National War Labor Board.Ball then referred to the movement aimed at the dissolution of theIndependent.According to Wilkinson, Ball ,aid, "I understand youfellows are causing a lot of confusion and commotion in the plant bythe action that took place at the union meeting last night," and, afterstating that the officers of the Independent, especially Wilkinson,were particularly active, asked Wilkinson what he had to say about it ;Wilkinson did not reply.According to Feather, a shop committeemember, Ball said that he had learned of the decision reached at themeeting of the Independent, and lie "wasn't very pleased with it, tryingto break up the Independent Union to get an outside organiza-tion . . .," and that he had heard that Wilkinson was the ring leader.Feather also quoted Ball as having said that "Things were going alongas good as they possible could," and, "He couldn't see why they [the PHILADELPHIA GEAR WORKS, INC.15employees] wanted an outside organization in there."Both Wilkin-son and Feather testified that Ball stated that the employees shouldadhere to the 1943 contract.We credit the testimony of Wilkinsonand Feather referred to in this paragraph.Riddle, the superintendent, creditably testified that Ball askedWilkinson "if his signature on the contract did not mean anything"and "why lie was so active."Ball creditably testified that he toldWilkinson of complaints that Wilkinson was "putting pressure" onother employees to join another union, and that, referring to the 1943contract, Ball askedWilkinson "haven't you any respect for yoursignature?"In accordance with a resolution adopted at its June 1meeting,the Independent met again on July 17 and voted to disband as ofAugust 23, 1944, and its officers notified the respondent of this actionby letter dated August 2, 1944.On October 7, 1944, the I'nion fileda petition for investigation and certification of representatives underSection 9 of the Act, upon which a hearing was held before a BoardTrial Examiner on October 11, 1944.Pursuant to a Decision andDirection of Election issued in that proceeding,` an election was heldamong the respondent's production and maintenance employees.TheUnion won the election and was certified by the Board on November24, 1944.B.The alleged di.scemni;vatorij discharge of Harry Oiuiit Wilkin.so,iWilkinson entered the respondent's employ in 1940 as a turret-lathe operator on the night-shift, where he worked on a piece-workbasis until 2 months before his discharge, when lie was transferredto the day shift on an hourly pay basis.He became president of theIndependent in September 1942.He testified creditably that, follow-ing the distribution of A. F. L. and C. I. O. literature among therespondent's employees, in the early part of 1944, he openly advocateddisbanding the Independent; that he took a leading role toward thatgoal at subsequent meetings of the Independent and of its ExecutiveCommittee; and that thereafter he was active in soliciting member-ship in the t nion, obtaining 30 to 35 cards.He was the only employeewho testified for the Board at the representation hearing on Octoberit; and was discharged on October 16, 1944, under circumstances dis-cussed below.The complaint alleges that he was discharged becauseiWilkinson and Feather also testified that din ing the meeting Ball said that the em-pIoti ees could picket the plant, and inasmuch as he did not need money-, he could stopoperations and permit the Navy to take overEkies another shop committeeman whowas present at the conference, did not mention such statements in his te^tunoniOramdid not testifyBall, corroboiated by Coulter and Riddle, denied having made such state-mentsLike the Trial Examiner, we credit their denials2 ilatte, of l'hiladelph aGear Wo, ks,Inc.58 N L R L' 1478 16DECISIONS OF NATIONALLABOR RELATIONS BOARDof his union activities and because he gave testimony at the Boardhearing, and that the respondent thereby violated Section 8 ,3) and(4) of the Act.The respondent admits that it knew of Wilkinson's position ofleadership among the employees and of his outspoken attitude in themovement to disband the Independent and in the Union's recruitingcampaign. It denies, however, that his union activities or his appear-ance as a Board witness motivated the respondent's decision to dis-charge him. It asserts, rather, that he was discharged because ofexcessive absenteeism, low production, and loafing during workinghours.There is evidence in the record supporting these contentions.On July 31, 1944, about 2 weeks after the dissolution of the Inde-pendent, the respondent announced that its night shift would beterminated.In order of their seniority, the lathe operators on thenight shift were offered positions on the day shift.'Foreman GeorgeWeilenman creditably testified without contradiction that Wilkinsonchose to operate all engine lathe and requested that he be put on anhourly pay basis.His hourly rate of pay was established at $1.00.On August 15, after a 1-week vacation, Wilkinson entered on his newposition.On October 13, 1944, Wilkinson together with employees GustavObermeyer and Hoffecker were called to Superintendent Riddle'soffice and advised that their production was very low and that it mustbe raised on pain of discharge.Riddle told them that their recordswould be reviewed a few weeks later.4Wilkinson was also questionedabout his absenteeism and in response to such questioning, stated thathe "hadn't been feeling so well and that it was just inexcusable."About 3: 00 o'clock of the same day, Plant Manager Coulter discoveredWilkinson in the men's room sitting on a box engaged in conversationwith three other employees.Wilkinson admitted this infraction ofthe respondent's plant rules, which Coulter reported to AssistantSuperintendent Leon Brown.On the following day, Wilkinson didnot report to work and Riddle thereupon instructed Brown to dis-charge Wilkinson.On Monday, October 16, when Wilkinson reportedfor work, lie was discharged by Brown who, according to his uncon-SWilkinson testified that most of the 20 to 28 lathe operators on the night shift favoreddissolution of the Independent and that,although the announcement of discontinuancereferred to the entire night shift with some exceptions,it provided,in effect, for the eliin-ination only of the night lathe department.There is no allegation in the complaint thatthe respondent di-continued the night shift in order to impede the Union's organizationalcampaignWade Bowman, the respondent's industrial engineer,and President Ball, cred-itably testified «ithout contradiction that this step was taken because of excessive ab-senteeism, low production, and incompetent supervision during the night shift.Like theTrial Examiner, we find that the termination of the night shift was not motivated by adesire to discriminate against the lathe operators,because of their union activities4 According to the unimpeacbed testimony of Riddle, which we credit, the work ofObermeyer, a union shop-committee man, improved and he was retained, while that ofHoffecker did not and lie was discharged on November 20, 1944, for inefficiency PHILADELPHIA GEAR WORKS, INC.17tradicted testimony, which we credit, gave as a reason, "his poorattitude towards his work and the fact that he had not reported towork again Saturday, and the incident in the toilets had climaxedthe affair."The respondent's records show that from the time Wilkinson enteredon his day-shift duties, he averaged 401/2 hours weekly and his averageearnings were 781/9 cents an hour, and that during the last 21/2 monthswhich he spent on the night shift he averaged 50 hours a week and$1.29 an hour.5While Wilkinson was on the day shift, the averagework week in the lathe department was 53 hours.As stated above,Wilkinson's night shift was on a piece-work basis and his day shiftwas on an hourly basis.Any dereliction in the performance of hisduties on the night shift was, therefore, reflected in his income, whilehis production on the day shift did not affect his pay and any differ-ence between his hourly rate and his production, of necessity, was madeup by the respondent.Although the respondent admitted that averagehourly earnings of 92 cents would have been satisfactory in view ofthe acute labor shortage, Wilkinson achieved this rate only twiceduring the 9-week period.The Trial Examiner concluded that Wilkinson was discharged be-cause of his union activities and for giving testimony at the representa-tion hearing.We cannot agree.It is clear from unimpeached records of the respondent that Wilkin-son's efficiency had seriously deteriorated during the last 2 months ofhis employment; his men's room conversation during working hourson October 13, and his absence on October 14, following immediatelyupon a warning by the respondent, give proof of his lack of interestin his job.Although Wilkinson's persistence in urging dissolution ofthe Independent in the face of the respondent's expressed disapproval,and the fact that his discharge followed closely upon his appearanceas a witness in a Board hearing, give rise to suspicion as to the realmotive underlying his discharge, we are of the opinion that the evi-dence in the record is insufficient to warrant a finding of discriminationin his discharge, either in violation of Section 8 (3) or of Section 8 (4)of the Act.In his appraisal of the entire case, the Trial Examiner also foundthat Ball's statements to the shop committee on June 16, viewed aspart of the respondent's total conduct, were coercive and thus consti-tuted interference, restraint, and coercion violative of the Act. Inview of our finding with respect to the discharge of Wilkinson, whilenot free from doubt, we are of the opinion that Ball's remarks, stand-ing alone, were not coercive within our usual definition of the term.5Testimonygiven by Wilkinsonas to his night-shift attendance during each of 6 weeks,having been selected from a 5-month period,is thus of little weight701592-47-vol. 69-3 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe evidence in the record being insufficient to support any of theallegations in the complaint, we shall dismiss the complaint in itsentirety.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Philadelphia Gear Works, Inc.,Philadelphia, Pennsylvania, herein involved, occur in commerce withinthe meaningof Section 2 (6) and (7) of the Act.2. International Association of Machinists, District Lodge #1, is alabororganizationwithin the meaning of Section 2 (5) of the Act.3.The respondent has not engaged in unfair labor practices withinthe meaningof Section 8 (1), (3), or (4) of the Act, as alleged inthe complaint.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint herein against the respondent,Philadelphia Gear Works, Inc., Philadelphia, Pennsylvania,be, andit herebyis, dismissed.